RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1962-15T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

V.V.,

     Defendant-Appellant.
__________________________________

IN THE MATTER OF P.V. and
A.V., minors.
__________________________________

              Submitted April 27, 2017 - Decided May 16, 2017

              Before Judges Lihotz, Hoffman and O'Connor.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FN-02-108-15.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant  (Dana   Citron,  Designated
              Counsel, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
              Assistant Attorney General, of counsel; Mehnaz
              Rahim, Deputy Attorney General, on the brief).
          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minors (Danielle Ruiz,
          Designated Counsel, on the brief).

PER CURIAM

     Defendant V.V. appeals from (1) a January 21, 2015 order

incorporating her admission to child neglect, resulting from her

alcohol abuse, which exposed her two children to a substantial

risk of harm; and (2) a November 20, 2015 order denying her motion

to vacate her stipulation.   The court has been informed appellant

has passed away.    Accordingly, the appeal is dismissed as moot.

Greenfield v. N.J. Dept. of Corr., 382 N.J. Super. 254, 257-58

(App. Div. 2006).

     Dismissed.




                                 2                         A-1962-15T4